internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-110124-00 date date re legend spouse decedent child child family_trust marital trust corporation a corporation b date date date state x statute dear - - - - - - - - - - - - - this is in response to your date letter requesting a ruling concerning the federal gift_tax treatment of the severance of a_trust and proposed renunciation with respect to interests in the severed trust by spouse according to the facts submitted decedent and spouse both residents of state x established family_trust on date family_trust could be revoked or amended during the joint lives of decedent and spouse upon decedent’s death on date family_trust was divided into two separate shares the survivor’s trust which consisted of the spouse’s separate_property and spouse’s one-half of the community_property and quasi-community_property and the deceased spouse’s share which consisted of the balance of the trust estate under article v b of the family_trust the deceased spouse’s share was used to satisfy specific bequests fund a grandchildren’s trust and fund a marital trust marital trust child is the trustee of the marital trust the assets of the marital trust consistent primarily of closely-held stock in corporation a and corporation b partnership interests real_estate receivables cash and other liquid_assets plr-110124-00 under the terms of marital trust as set forth in article vi b of the family_trust the net_income is distributed quarterly to spouse and the trustee may distribute principal to spouse for her reasonable health support and maintenance upon spouse’s death any accrued and undistributed_income will be distributed to spouse’s estate and the corpus will be distributed to a residual trust described in article vi c of the family_trust article vi b c provides that if the trustee elects to qualify the marital trust for the federal estate_tax_marital_deduction any federal_estate_taxes imposed upon the surviving spouse’s estate as a result of inclusion of the trust in the surviving spouse’s estate will be paid from the income and principal of the marital trust article vi c provides that upon the death of the surviving_spouse the martial trust will be divided into two equal shares one share for child and the other share for child the share for child will be distributed outright to child if child is not living at the death of the surviving_spouse child 1's share will pass to the children of child who are living at that time the share for child will be held in trust for the benefit of child with child receiving the net_income and distributions of principal at the trustee’s discretion for child 2's reasonable health support maintenance and education upon child 2's death the share held for the benefit of child will be distributed to child or if child is not then living to child 1's then living children if child is not living at the death of the surviving_spouse the share for child lapses if neither child child nor any children of child are living at the death of the surviving_spouse the residual trust will be divided into equal shares for decedent’s nieces and nephews living at that time on decedent’s united_states estate and generation-skipping_transfer_tax return form_706 the decedent’s estate elected to treat the marital trust as qualified_terminable_interest_property qtip as provided for under sec_2056 of the internal_revenue_code spouse and child as trustee of the marital trust petitioned the appropriate local court to sever the marital trust into two separate trusts trust a and trust b an order was issued by the appropriate local court on date that divided the marital trust into trust a and trust b each having terms identical to those of the marital trust you have represented that all of the stock in corporation a and corporation b held by the marital trust and cash or cash equivalents will be used to fund trust a the remaining assets of the marital trust will be used to fund trust b the terms of trust a and trust b are identical to the terms and conditions of the marital trust after the severance spouse will renounce her interest in trust a as a condition of the renunciation the transferees have agreed to pay any gift_tax imposed under sec_2511 and sec_2519 as a result of spouse’s renunciation you request the following rulings the renunciation by spouse of her interest in trust a will not be treated as a gift by spouse under sec_2519 of any interest in trust b plr-110124-00 the renunciation by spouse of her interest in trust a conditioned upon the transferees paying any gift_tax attributable to the transfer will reduce the value_of_the_gift for gift_tax purposes by the amount_of_the_gift tax paid_by the transferees the renunciation by spouse of her interest in trust a will not result in spouse’s interest in trust b being valued at zero under sec_2702 rulings and sec_2501 of the internal_revenue_code imposes a tax on the transfer of property by gift by an individual under sec_2502 the gift_tax imposed under sec_2501 is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the estate gift and generation-skipping_transfer_tax provisions shall apply with respect to such interest as if the interest had never been transferred to such person a qualified_disclaimer as described in sec_2518 is an irrevocable and unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the disclaimer is received by the transferor of the interest or his legal_representative no later than months after the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not received the interest or any of it benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer to the decedent's spouse or to a person other than the person making the disclaimer if the disclaimer is not a qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimer is disregarded and the disclaimant is treated as having received the interest thus if the disclaimer is not a qualified_disclaimer then the disclaimant has made a gift of the value of the disclaimed interest see sec_25_2518-1 of the gift_tax regulations sec_2519 provides that any disposition of all or a part of a qualifying_income_interest_for_life in property for which an election has been made under sec_2056 with respect to qualified_terminable_interest_property qtip is treated as the transfer of all interests in the property other than the qualifying_income interest plr-110124-00 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_2207a provides that if a gift_tax is paid with respect to any person because of a transfer made by that person under sec_2519 then that person shall be entitled to recover the gift_tax attributable to the transfer from the person receiving the property under sec_25_2207a-1 if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property the amount of gift_tax attributable to that property under sec_25_2207a-1 if the property is in trust at the time of the transfer the person receiving the property is the trustee and if the property does not remain in trust any person receiving the property prior to the expiration of the right of recovery revrul_75_72 1975_1_cb_310 holds that if at the time of the transfer the gift is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is measured by the fair_market_value of the property passing from the donor minus the amount_of_the_gift tax to be paid_by the donee or from the property itself revrul_81_223 1981_2_cb_189 holds that in determining the amount_of_the_gift the value of the property transferred is reduced by the gift_tax liability assumed by the donee if the payment of the tax by the donee is a condition of the transfer the donor's available unified_credit must be used to reduce the tax_liability that the donee has assumed to the extent the unified_credit is available although sec_2502 provides that the gift_tax imposed on a transfer is the liability of the donor in revrul_75_72 and revrul_81_223 the burden of the tax was shifted to the donees by agreement the amount_of_the_gift on which the gift_tax was computed was reduced by the amount of gift_tax paid_by the donees the law of state x at statute provides that on petition by a trustee or beneficiary the court for good cause shown may divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or the interests of the beneficiaries plr-110124-00 in the present case after severance of the marital trust the terms and dispositive provisions of trust a and trust b will be identical to the terms of the marital trust spouse’s interest in both trust a and trust b will consist of the right to receive quarterly distributions of the trust’s net_income and discretionary distributions of principal by the trustee for spouse’s reasonable health support and maintenance upon spouse’s death undistributed_income from trust a and trust b will be distributed to spouse’s estate and the corpus of each trust will be distributed as provided in article vi c spouse’s proposed renunciation of her interest in trust a will not be a qualified_disclaimer under sec_2518 accordingly spouse’s renunciation is treated as a transfer under sec_2519 of the fair_market_value of the entire corpus of trust a on the date of the renunciation less the value of spouse’s qualifying_income_interest_for_life in addition spouse’s relinquishment of her interest in trust a is a gift under sec_2511 of the value of that interest because trust a and trust b will be separate trusts the renunciation by spouse of her interest in trust a will not be treated as a gift under sec_2519 of the trust b remainder_interest as a condition of spouse’s transfer the parties have agreed that any gift_tax imposed on the spouse’s transfer will be paid_by the persons benefiting from the transfer consequently under sec_2512 the value_of_the_gift of spouse’s interest in trust a is measured by the fair_market_value of the interest minus the amount of gift_tax to be paid attributable to that transfer the amount_of_the_gift made by the spouse under sec_2519 will be the value of the corpus of trust a less the value of spouse’s qualifying_income interest reduced by the amount_of_the_gift tax attributable to that interest_paid by the person receiving the property under sec_25_2207a-1 ruling sec_2702 provides that in general solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 is zero unless that retained_interest is a qualified_interest defined in sec_2702 sec_25_2702-2 defines retained_interest as an interest held by the same individual both before and after the transfer in trust because spouse severed the marital trust into two separate but identical trusts trust a and trust b under the laws of state x prior to her renunciation spouse’s interest in trust a was separate and distinct from her interest in trust b as a result of her transfer of her entire_interest in trust a spouse has not retained any interest in trust a any interest that spouse has in trust b is separate and apart from any interest in trust a that she transferred consequently spouse’s interest in trust b is not treated as a retained_interest for purposes of sec_2702 plr-110124-00 accordingly the renunciation by spouse of her interest in trust a will not result in spouse’s interest in trust b being valued at zero under sec_2702 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed or implied as to the federal tax consequences of this transaction described above under the cited provisions or any other provisions of the code or regulations we are specifically not commenting on whether under applicable state law trust a terminates as a result of spouse’s renunciation this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
